Citation Nr: 0633909	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The evidence of record does not verify the veteran's 
alleged stressors.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, in December 2003, the RO provided the veteran 
with notice of the information or evidence needed to 
substantiate his claim, including that which he was to 
provide and that which VA would provide, prior to the initial 
decision on the claim in March 2004.  An additional 
development letter was sent to the veteran in January 2004.  
This letter notified the veteran that he had to report for a 
VA examination.  He was further notified that the nexus 
opinion from MC was not adequate as it required the co-
signature of an approved supervisor.   Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case.

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the December 2003 notice letter 
in which the RO informed the veteran that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the veteran's service 
medical records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the veteran told VA about in this 
regard.  Finally, the RO told the veteran that the third 
thing is usually shown by medical records or opinions and 
that the veteran could submit this medical evidence himself 
or VA would request it if the veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the veteran was to provide, also has been met 
in this case.  In the December 2003 letter, the RO notified 
him that evidence to substantiate his claim could be records 
and statements from service medical personnel, employment 
physical examinations, and medical evidence of treatment 
since military service, pharmacy prescription records, and 
insurance examinations reports.  He was asked to provide 
specific details of combat related incidents or stressful 
incidents that resulted in PTSD.  A questionnaire was 
provided.  The RO also notified him that he must give VA 
enough information about records so that VA can request them 
from the agency or person who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the veteran that VA would obtain his service 
medical records and other military records if needed; that VA 
would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  Although 
the notice letters that were provided to the veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The RO told him, "It's still your responsibility to support 
your claim with appropriate evidence."  In addition, the RO 
has also informed the veteran in the rating decision and 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  
All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  Private medical records are also 
in the claims file.  

The Board notes the veteran failed to report for his 
scheduled January 2004 VA examination.  The Court has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA is not on notice of any evidence needed to decide the 
claim which has not been obtained.  No information or 
evidence of record indicates that PTSD may be associated with 
a verifiable stressor in service.  Moreover, the veteran 
indicated in a January 2004 statement that he had no further 
evidence to submit in support of his claim.

The veteran denied the opportunity to present personal 
testimony in support of his appeal.  See December 2004 VA 
Form 9.   For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for a psychiatric disorder.  Specifically, he 
contends that he incurred PTSD as result of various stressful 
incidents during the Vietnam War.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

When the veteran originally filed his claim in 2003, he set 
forth the following asserted stressors: while stationed at Cu 
Chi the barracks next to his was hit by a mortar round and he 
saw men bleeding, one with a groin injury; while stationed at 
Katum during operation Yellowstone he was picked for guard 
duty and the men doing his job were killed and/or wounded 
during a grenade explosion; and while at the forward base 
camp at "Bereguard/Boraguard" he helped load a body bag on 
a chopper of a man who was hit in the stomach with a mortar 
round while sleeping on top of his bunker.  He indicated that 
he erased most of the names of people he served with in 
Vietnam and he did not remember the time frame of the 
incidents.  Unfortunately, without specific details, i.e. 
names of people involved, dates, and location, the asserted 
stressors can not be verified.

In the instant case, while it is noted that the evidence of 
record contains a single diagnosis of PTSD, the Board is not 
required to accept doctor's opinions that are based upon the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 
8 Vet. App. 113, 121 (1995).  Further, medical history 
recorded by the appellant of the examiner, is not competent 
medical evidence of a diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Even if the Board were to concede a 
diagnosis of PTSD, the veteran's in-service stressors have 
not been verified.  

The October 2003 diagnosis and subsequent nexus opinion by 
MC, Ed.D., were based on the unverified stressors delineated 
above, as well as the additional stressors of having 
witnessed two men getting killed during a guerilla warfare 
mission and being ten yards from a building that was blown 
up, in which six to eight people were killed.  The veteran 
reiterated the incident whereby he witnessed a man being hit 
by mortar fire in the stomach; however, he indicated that he 
could not attest to whether or not the man actually survived, 
as opposed to his original statement that he helped load this 
man's body bag into a chopper.

After the October 2003 nexus opinion was rendered, in April 
2004, in further support of his claim, the veteran submitted 
a list of names of men from his unit that perished in 
Vietnam, to include JEH, RM, RWP, and JV.  There was no 
indication that he actually knew these men or witnessed their 
death.

In July 2004, the veteran, through his authorized 
representative, submitted an additional stressor of having 
witnessed the death of RMM in December 1967 when his truck 
hit a land mine in Bien Hoa, South Vietnam.  While it was 
verified that RMM was in fact killed in December 1967, he was 
not part of the 25th Infantry Division, as was the veteran.  
RMM was part of the 199th Light Infantry Brigade.  He was 
killed in December 1967 in Bien Hoa Province not Bien Hoa Air 
Force Base or the Village of Bien Hoa.  In December 1967, the 
25th Infantry Division was stationed at Cu Chi, 30 miles 
northwest of Saigon.  Bien Hoa was located 30 miles northeast 
of Saigon, so roughly 50 to 60 miles from Cu Chi where the 
veteran was stationed.  The veteran has failed to provide 
specific details regarding this incident; specifically there 
is no indication of how well the veteran knew RMM, whether he 
was in Bien Hoa Province in December 1967, and the exact 
circumstances that brought the veteran to scene of RMM's 
death.

As noted at the outset of this decision, the veteran failed 
to appear for his January 2004 VA examination.  The Court has 
held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this 
case by submission to a VA examination, is not an impossible 
or onerous task. See Wood, 
1 Vet. App. at 193.  This examination would have provided the 
veteran a forum to further explain the exact details of his 
asserted stressors and an opportunity for a VA examiner to 
render a nexus opinion with respect to any additional 
stressors.  
 
As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor. 38 C.F.R. § 3.304(f).  Therefore, since the 
veteran's in-service stressor cannot be verified, the 
preponderance of the evidence is against his claim for 
service connection for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


